           Case 2:19-cv-00336-RAJ-BAT Document 59 Filed 07/07/20 Page 1 of 2



 1

 2

 3

 4
                             IN THE UNITED STATES DISTRICT COURT
 5                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     TELECOMMUNICATION SYSTEMS, INC.,
 7
                                     Plaintiff,
 8
            v.                                          Case Nos. 2:19-cv-00336-RAJ-BAT
 9                                                                2:19-cv-00644-RAJ-BAT
     LYNNE HOUSERMAN and MOTOROLA
     SOLUTIONS, INC.,
10
                                                        ORDER GRANTING EXTENSION OF
11                                                      EXPERT DISCLOSURE DEADLINES
                                Defendants.
     ______________________________________
12
     LYNNE HOUSERMAN,
13
                                     Plaintiff,
14
            v.
15
     COMTECH TELECOMMUNICATIONS
     CORPORATION, FRED KORNBERG, AND
16
     MICHAEL D. PORCELAIN,
17                                   Defendants.
18
            The Court consolidated discovery in these actions. See 2:19-cv-00336-RAJ-BAT Dkt. 32;
19
     2:19-cv-00644-RAJ-BAT Dkt. 30. Pursuant to the stipulation and agreement of the parties (see
20
     2:19-cv-00336-RAJ-BAT Dkt. 58; 2:19-cv-00644-RAJ-BAT Dkt. 69), and for good cause
21
     shown, it is hereby ORDERED that the expert-related deadlines in this case shall be extended by
22
     14 days as follows:
23



     ORDER GRANTING EXTENSION OF
     EXPERT DEADLINES - 1
             Case 2:19-cv-00336-RAJ-BAT Document 59 Filed 07/07/20 Page 2 of 2



 1           1)    Expert witness disclosure and reports under FRCP 26(a)(2) are due on August 14,

 2   2020;

 3           2)    Rebuttal expert disclosure and reports are due on October 2, 2020.

 4           3)    All other case deadlines and the trial date remain unchanged.

 5
             DATED this 7th day of July, 2020.
 6

 7
                                                        A
                                                        BRIAN A. TSUCHIDA
 8
                                                        Chief United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING EXTENSION OF
     EXPERT DEADLINES - 2
